Citation Nr: 1002951	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder, to include chronic osteomyelitis, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 8, 1957 to 
April 5, 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied reopening of the 
Veteran's claim for entitlement to service connection for a 
back disorder, to include chronic osteomyelitis.

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  

When the case was last before the Board in April 2008, it was 
remanded to ensure due process.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Reopening of the Veteran's claim for entitlement to 
service connection for a back disorder, to include chronic 
osteomyelitis, was denied in an unappealed September 2000 
rating decision.

2.  The evidence received since the September 2000 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  A back disorder, to include chronic osteomyelitis, was 
not noted at service entry.

4.  A back disorder, to include chronic osteomyelitis, 
clearly and unmistakably existed prior to active service.

5.  A back disorder, to include chronic osteomyelitis, 
clearly and unmistakably underwent no permanent increase in 
severity during active service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder, to include chronic osteomyelitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to service connection for a 
back disorder, to include chronic osteomyelitis, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, no 
further discussion of VCAA compliance is needed with respect 
to the claim to reopen.

With respect to the service connection claim on the merits, 
the Board notes that in letters dated in April 2002, January 
2007, and May 2008, the RO and the Appeals Management Center 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his service claim, as well 
as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the January 2007 and May 2008 notice 
letters informed the Veteran as to disability ratings and 
effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in September 2009, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
a VA examination report, and private medical evidence 
(including numerous documents which were translated from 
Spanish to English).  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

I.  Claim to Reopen

Governing Laws and Regulations for Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2009), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the Veteran's claim to reopen, 
which was received prior to that date (in October 2000). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

The Veteran's claim for entitlement to service connection for 
a back disorder as well as his application to reopen his 
claim for entitlement to service connection for a back 
disorder were both previously denied by the Board on several 
occasions.  In this regard, the Board notes that the issue 
involving service connection for the claimed back disorder 
was denied on the merits and/or the claim to reopen such a 
claim was denied by the Board in October 1985, September 
1987, May 1989, and April 2000.  In April 2000, the Board 
denied reopening of the claim for entitlement to service 
connection for a back disability.  The Veteran did not appeal 
the decision; therefore, it became final.  38 C.F.R. 
§ 20.1104.

Thereafter, in June 2000, the Veteran submitted a claim to 
reopen his claim for entitlement to service connection for a 
back condition, to include chronic osteomyelitis.  In a 
September 2000 rating decision, the RO denied his claim to 
reopen based upon the lack of receipt of new and material 
evidence.  Because, as noted below, the Veteran subsequently 
filed a claim to reopen (and not a notice of disagreement), 
the Board finds that the Veteran did not appeal the September 
2000 rating decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

One month later, in October 2000, the Veteran submitted 
additional evidence along with a statement requesting that 
his claim for entitlement to service connection for a back 
condition be reopened.  In the September 2002 rating decision 
on appeal, the RO denied reopening of the claim.  

The evidence of record at the time of the last final prior 
denial, that of the September 2000 rating decision denying 
reopening of the claim for entitlement to service connection 
for a back condition, included the Veteran's service 
treatment records, private treatment records from 1977, a 
March 1977 statement and an April 1986 medical record from a 
private physician, F. M. Reyes, M.D., a March 1981 statement 
from V. Scandurra, M.D., an August 1986 statement and March 
1977 medical records from E. Torres, M.D., lay statements 
from associates of the Veteran, VA clinical records from the 
1980s, an April 1993 private neurological evaluation, May 
1993 private clinical records, an April 1996 VA examination 
report, and a December 1999 evaluation by E. R. Roman, M.D.  

The previously considered evidence also included a letter 
from Dr. Rodriguez Roman, which states that the Veteran has 
major depression followed by the inability to perform a 
normal life after losing neurological functions due to a 
fracture of his ninth thoracic vertebra.  Since the fracture, 
the Veteran has shown progressive back pain with radiation to 
lower extremities, tremor, ataxia, and muscular mass loss.  

The subsequently received evidence includes an October 2000 
letter from Dr. Rodriguez Robles, which states that the 
Veteran reportedly injured his back in the Army in 1957.  X-
rays revealed osteomyelitis and a compression fracture of T9.  
After review of the Veteran's medical evidence, the private 
physician opined that the Veteran has a lesion in the spine 
that is related to his military duties.  

The Board finds that the October 2000 letter from Dr. 
Rodriguez Robles is neither cumulative nor redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim because it suggests, by a medical professional, 
that after review of the Veteran's medical record and 
examination of the Veteran, that the Veteran's current back 
disorder is etiologically related to service.  Therefore, the 
evidence is new and material, and reopening of the claim is 
in order.






II.  Service Connection Claim

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

A review of the service treatment records reflects that at 
service entry, no disorder of the spine was noted.  In late 
January 1957, shortly after service entrance, the Veteran was 
hospitalized at a military hospital for joint and muscle pain 
of two years duration.  The Veteran gave a history of 
arthritis.  X-rays showed a destructive process involving the 
8th, 9th, and 10th thoracic vertebrae.  It was noted to be an 
infections process; specifically, it was thought to be 
tuberculosis.  Following physical evaluation and medical 
board proceedings in March 1957, it was concluded that the 
Veteran had chronic osteomyelitis involving the 8th, 9th, and 
10th thoracic vertebrae which preexisted his period of active 
service and had not been aggravated by service.  

Clinical records and statements from private physicians 
reveal treatment, beginning in 1977, for a compression 
fracture at T9 and discogenic disease at the T11-T12 level.  
A statement from F. M. Reyes, M.D., dated in March 1977 
reveals that an X-ray study showed discogenic disease at the 
T11- T12 level and a compression fracture at T9.  In a March 
1981 statement, V. Scandurra, M.D., reported that the Veteran 
gave a history of being forced to carry a footlocker on his 
head during service.  After an evaluation and review of X-
rays, the doctor concluded that the Veteran had a compression 
fracture of T9 and he said that, assuming the Veteran's story 
was true, the fracture could have been caused by carrying the 
footlocker on his head during service.  

In an August 1986 statement, E. Torres, M.D., reported 
evaluating the Veteran in March 1977.  Diagnoses included 
compression fracture at T9, spondylosis and discogenic 
disease at T11-T12.  The Veteran reported that he had to 
carry a foot locker on his back during service.  The Veteran 
also said that he was in the hospital for 63 days following 
this incident.  

The record also contains statements from service associates 
of the Veteran who report that the Veteran was forced to 
carry a heavy trunk on his head while in basic training.  The 
statements also indicate that as a result, the Veteran 
underwent treatment and hospitalization due to back and joint 
pain.

VA clinical records reflect treatment during the late 1980s 
for multiple joint pains and degenerative joint disease of 
many years duration.

An April 1993 private neurological evaluation report 
indicates that the Veteran gave a history of a traumatic 
injury to the back during service followed by X-rays and a 
diagnosis of osteomyelitis.  This diagnosis was not 
confirmed.  The Veteran was found to have a compression 
fracture at T9.  At the conclusion of this evaluation the 
diagnostic impression included chronic low back pain related 
to an old compression fracture of T9.

Private clinical records received in May 1993 reflect 
hospitalization from early April to early May 1957 for 
evaluation of chronic osteomyelitis.  During the 
hospitalization the Veteran's condition was described as good 
and unchanged.  X-rays of the thoracic, cervical, and lumbar 
vertebrae performed on April 18, 1957 were negative for bone 
or joint pathology.  After a subsequent consultation 
conducted during the hospitalization, the physician said that 
a quick look at the situation suggested tubercular 
involvement in the thoracic spine, but a careful evaluation 
was not definite for that diagnosis.  Assessments included 
residuals from juvenile osteochondritis, Schmorl's nodes or 
bodies at the T9 level, and tuberculosis as a strong 
possibility that could not be ruled out as yet.  X-rays of 
the lumbar spine and the T9 vertebrae performed on May 1, 
1957 found no changes suspicious of osteomyelitis.

An April 1996 VA orthopedic examination report notes 
diagnoses of lumbar myositis, "residuals of a compression 
fracture by X-rays on claim folder in 1989," and "chronic 
osteomyelitis, T9-T10-T11 vertebrae in medical board 
contained on claims folder."  The examiner stated that he 
had carefully reviewed the claims folder and it was his 
opinion that the back pathology noted in service had 
preexisted service.  It was also his opinion that the 
Veteran's back pathology did not increase in severity during 
service.  The examiner specifically pointed to the Veteran's 
January 1957 hospital statement that he had been treated for 
his back for arthritis for the previous two years.

In a December 1999 evaluation by E. R. Roman, M.D., it was 
reported that the Veteran suffered cervical and thoracic 
spine trauma in March 1957 during service with X-rays showing 
osteomyelitis T8-T10.  This diagnosis was treated, but not 
clinically confirmed, and subsequent X-rays showed no illness 
but did show a T9 compression fracture with degenerative 
changes in the lower thoracic column.  After evaluation the 
diagnoses included, essentially, a T9 fracture with secondary 
neuropathy.

A letter from Dr. Rodriguez Roman states that the Veteran has 
major depression followed by the inability to perform a 
normal life after losing neurological functions due to a 
fracture of his ninth thoracic vertebra.  Since the fracture, 
the Veteran has shown progressive back pain with radiation to 
lower extremities, tremor, ataxia, and muscular mass loss.  

An October 2000 letter from Dr. Rodriguez Robles states that 
the Veteran reportedly injured his back in the Army in 1957.  
X-rays revealed osteomyelitis and a compression fracture of 
T9.  After review of the Veteran's medical evidence, the 
private physician opined that the Veteran has a lesion in the 
spine that is related to his military duties.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a back disorder, to include chronic osteomyelitis, 
because it is a result of an in service injury from being 
forced to carry a foot locker on his head during basic 
training.  

The initial question is whether the Veteran's back disorder 
was present prior to service.  The record discloses that the 
examiner noted normal spine examination during the Veteran's 
January 1957 induction physical examination.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction (enlistment) medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2004).  The Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.

However, this presumption is rebutted by the evidence of 
record.  In this regard, the Board finds that the medical 
evidence of record clearly and unmistakably shows that the 
Veteran had back problems that existed prior to service.  
This evidence consists of the service treatment records from 
late January 1957 which reflect the Veteran's own admission 
that he had had back pain for the past two years.  A January 
1957 service treatment record indicates that such pain was 
present for almost two and one half years.  He also admitted 
to being told by a civilian doctor that he had arthritis.  A 
February 1957 service treatment record notes that the Veteran 
had neck, leg, and general back pain for two years.  It was 
noted that the pain was quite incapacitating at times.  There 
were no objective findings.  X-rays showed destructive 
processes in the 8th, 9th, and 10th dorsal vertebrae, which 
were noted to probably represent an acid fast infection.  
However, diagnostic studies were recommended.  After Lupus 
was ruled out, it was determined to be tuberculous in origin.  
The diagnosis of osteomyelitis was determined to have 
preexisted service by the Medical Board.  Additionally, the 
Board notes that the April 1996 VA examiner found that the 
Veteran's back problems existed prior to active service.

With respect to whether the evidence clearly and unmistakably 
establishes that the back disorder, to include chronic 
osteomyelitis, was aggravated by active duty, the Board notes 
that the Veteran's service treatment records show that he 
complained of a painful back during service.  He was 
ultimately given a diagnosis of chronic osteomyelitis.  It 
was determined to be disabling and the physical evaluation 
board found the Veteran to be medically unfit.  It was also 
determined that the osteomyelitis diagnosis existed prior to 
service and was not permanently aggravated by service.  The 
Veteran was discharged to a nonmilitary medical facility for 
continued hospitalization.

The post-service medical evidence contains information 
regarding initial treatment in 1977 for a compression 
fracture at T9 and discogenic disease at the T11-T12 level.  
This is approximately 20 years after the Veteran was 
discharged from active service.  The private medical records 
indicating that these diagnoses resulted from the Veteran 
carrying a foot locker during service are of limited 
probative value.  As discussed further below, these opinions 
are not based upon a complete medical history of the Veteran 
because they fail to address the Veteran's preservice history 
of back problems.  Moreover, they fail to address the 1957 
physical evaluation board record reflecting a finding of 
preexisting osteomyelitis that was not aggravated by service, 
the lack of any documented in-service back injury, and/or the 
lengthy time lapse between the onset of any diagnosis of a 
compression fracture and discogenic disease and the Veteran's 
military service.  

The April 1996 VA examiner, after thorough review of the 
Veteran's claims file, to include his service medical history 
and post-service medical history, as well as examination of 
the Veteran, concluded that the Veteran's back disorders 
(lumbar myositis, residuals of T9 compression fracture, and 
chronic osteomyelitis of T9-T11) pre-existed service and were 
not aggravated thereby.  The examiner noted that the Veteran 
indicated during service that he had a two year history of 
back problems prior to service.  The Board finds that the VA 
examiner's opinion was based upon a thorough review of the 
claims file, provided a discussion of the evidence, and 
provided a rationale for the opinion.  As such, this opinion 
is highly probative.  

Although the Veteran submitted an October 2000 letter from 
Dr. Rodriguez Robles that is in favor of his claim, this 
opinion does not reflect an accurate medical history of the 
Veteran.  Initially, the opinion indicates that the Veteran 
injured his back in service in 1957.  However, a review of 
the service treatment records confirms that no back injury 
actually occurred during service.  Additionally, the private 
physician opined that the Veteran's "lesion in the spine" 
is related to his military duties.  The physician does not 
address the service treatment records which document the 
presence of ongoing back problems for two years prior to the 
Veteran's military service.  Therefore, the opinion does not 
address the pertinent question of whether the preexisting 
back disorder permanently underwent an increase in severity 
during active service.  Moreover, it is based upon an 
inaccurate factual premise in that it wrongly assumes the 
Veteran suffered from a back injuring during service.

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Accordingly, the Board concludes that the 
October 2000 private medical opinion is of limited probative 
value and is not sufficient to raise a reasonable doubt.

In sum, the evidence clearly and unmistakably establishes 
that the Veteran suffered from a back disorder prior to 
entrance on active duty, and that the underlying disorder was 
not worsened by active service.  Rather, the Veteran merely 
experienced a temporary exacerbation of symptoms during 
service.  Even temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The first post-service record of back problems was 
in 1977, approximately 20 years subsequent to the Veteran's 
discharge from service.  Moreover, the most probative of 
three medical opinions of record is against the claim.  
Therefore, the evidence clearly and unmistakably establishes 
that the Veteran's pre-existing back disorder, to include 
chronic osteomyelitis, was not aggravated by active duty.

Accordingly, the Board finds that service connection is not 
warranted for a back disorder, to include chronic 
osteomyelitis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a back disorder, to include chronic 
osteomyelitis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


